DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Foreign reference CN 101201284 cited in the IDS filed 5/3/21 has not been considered because a legible copy of the reference has not been filed. See MPEP 609.04(a)(II).
Election/Restrictions
Claims 1-6 and 9-19 are allowable. The restriction requirement among species 1-4 and subspecies A-G, E1-E4, Ei-Eiv, F1-F4, Fi-Fii, i-ii, and a-b, as set forth in the Office action mailed on 11/28/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/28/18 is withdrawn. Claims 5-6, 11-15 and 19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-21, directed to non-elected group II, and claim 22, directed to non-elected group III, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner notes that Applicant elected group I (claims 1-19) without traverse in the reply filed 12/6/18.

The application has been amended as follows: 

20-22. (Canceled)
Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “wherein the plurality of slots comprise at least 8% of the surface area of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.C.P./Examiner, Art Unit 2853                        

/JILL E CULLER/Primary Examiner, Art Unit 2853